Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 31, 2017

                                      No. 04-16-00380-CR

                                       Richard PRIETO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9942
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
       Appellant’s appointed counsel has filed a motion to withdraw as appellate counsel. The
motion is GRANTED. See TEX. R. APP. P. 6.5.

        The trial court must determine whether appellant is indigent, and if so, appellate counsel
must be appointed. It is therefore ORDERED that this appeal is ABATED to the trial court. See
Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983) (holding that appellate courts may
abate appeals so that trial court can assure appellant has effective assistance of counsel). The
trial court is ORDERED to determine whether appellant is indigent. If appellant is indigent, the
trial court is ORDERED to appoint new appellate counsel. The trial court is FURTHER
ORDERED to cause the trial court clerk to file a supplemental clerk’s record containing
documentation that either (a) appellant is not indigent or (b) the appointment of counsel within
30 days from the date this order is signed. After the supplemental clerk’s record is filed, the
appeal will be reinstated on the docket of this court. All appellate deadlines are suspended
until this reinstatement.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court